On January 20, 2011, the Defendant was sentenced for the offense of Criminal Endangerment, a felony, in violation of Section 45-5-207(1), MCA, committed to the Department of Corrections for a period of Three (3) years, with those Three (3) years suspended; the Defendant must comply with terms and conditions outlined in the Judgment and Sentence given January 20, 2011.
On March 7,2013, the suspended sentence given on January 20,2011, was revoked. The Defendant was sentenced for the offense of Criminal Endangerment, a felony, in violation of Section 45-5-207(1), MCA, committed to the Department of Corrections for a period of Three (3) years; and the Defendant shall comply with all requirements imposed by the Court’s Judgment given January 20, 2011, as conditions of probation. The Court’s recommendation was Defendant be placed at Passages; and other terms and conditions given in the Order of Revocation, Judgment and Sentence March 14, 2013.
On October 4,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 4th day of October, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.